        Case
         Case7:19-cr-00890-CS
              7:19-cr-00890-CS Document
                                Document39-1
                                         57 Filed
                                             Filed09/24/20
                                                   09/04/20 Page
                                                             Page11ofof77



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :               3500 PROTECTIVE ORDER
                                   :
          - v. -                   :
                                   :
Maria Luisa Estrella Jaidi,        :               19 Cr. 890 (CS)
Abdeslam Jaidi, and                :
Ramon Singson Estrella,            :
   a/k/a “Ramon Miguel Estrella,” :
   a/k/a “Ting Estrella,”          :
                                   :
                  Defendants.      :
                                   :
- - - - - - - - - - - - - - - - - X


            Upon the application by the United States of America, by

Audrey Strauss, Acting United States Attorney for the Southern

District of New York, Sam Adelsberg, Gillian Grossman, and James

Ligtenberg, Assistant United States Attorneys, of counsel, and

Maria   Luisa    Estrella   Jaidi,     by    and   with   the   consent   of   her

attorney, Evan Barr, for the entry of a Protective Order, and for

good cause shown,

            IT IS HEREBY ORDERED:

            1.    Defense    counsel    and     the   defendant,   Maria    Luisa

Estrella    Jaidi,   are    precluded       from   disseminating   any    of   the

documents and materials produced by the Government pursuant to

Title 18, United States Code, Section 3500, any copies of such

documents and materials, and any potential witness list or the


                                        1
        Case
         Case7:19-cr-00890-CS
              7:19-cr-00890-CS Document
                                Document39-1
                                         57 Filed
                                             Filed09/24/20
                                                   09/04/20 Page
                                                             Page22ofof77



fact that an individual has been identified as a potential witness

by the Government (collectively, the “Protected Material”) to

anyone beyond the defendant, Maria Luisa Estrella Jaidi, defense

counsel, and any paralegal or staff employed by the defendant,

where   such       persons    will      be   precluded      from       disseminating      the

Protected Material beyond the persons described herein.

              2.     Protected Material disclosed to the defendant or to

counsel during the course of proceedings in this action:

                     a.      Shall be used by the defendant and her counsel

only for purposes of the defense of this action;

                     b.      Shall   be      maintained     in     a    safe   and   secure

manner solely by the defendant and her counsel.                        Defendant may not

copy    the    Protected       Materials          except    as     necessary       for    the

preparation of her defense, and the Protected Material                          shall not

be provided in any form to third parties by the defendant or her

counsel except as set forth in paragraph 2(d) below;

                     c.      Shall not be provided to any foreign persons

or entities (even if such persons or entities would otherwise fall

within the categories set forth in paragraph 2(d) below), with the

exception      of    the     defendant,       and   may     not    be    transported       or

transmitted outside of the United States for any purpose.

                     d.      May   be    provided      by    the       defendant     or   her



                                              2
      Case
       Case7:19-cr-00890-CS
            7:19-cr-00890-CS Document
                              Document39-1
                                       57 Filed
                                           Filed09/24/20
                                                 09/04/20 Page
                                                           Page33ofof77



counsel only to the following persons (“Designated Persons”):

                         i.     Associates,          analysts,           paralegals,

investigators, secretaries, clerks and other support staff, and

students   working       or   performing       services    for    the    defendant’s

undersigned counsel (whether as full-time or part-time employees

or independent contractors);

                        ii.     Third-party         experts,        investigators,

consultants or advisors (including their respective clerical and

secretarial      personnel      and    support     staff)        retained     by    the

defendant’s counsel in connection with this action;

                       iii.     Third-party       copy,    technology,      database

hosting,    and    litigation         support    services        (including        their

respective clerical and secretarial personnel and support staff)

engaged    by    the     defendant’s     counsel    in    connection        with     the

preparation and/or trial of this case; and

                        iv.     Such other persons as may be agreed to by

the parties, in writing, or as may be authorized by the Court upon

motion of the defendant.

            3.     The    defendant,     her    counsel,    and    any    Designated

Persons receiving Protected Material must destroy or return to the

Government the Protected Material at the conclusion of the trial

of this matter, or when any appeal has become final, or when any



                                          3
       Case
        Case7:19-cr-00890-CS
             7:19-cr-00890-CS Document
                               Document39-1
                                        57 Filed
                                            Filed09/24/20
                                                  09/04/20 Page
                                                            Page44ofof77



post-conviction relief becomes final, with the exception of any

Protected Material that has been annexed to pleadings, motions,

appeals, or other documents filed with the Court or the Court of

Appeals in connection with this case.

            4.     The defendant and her counsel shall provide a copy

of this Order to Designated Persons to whom they provide Protected

Material pursuant to paragraph 2(d). Before providing Protected

Material to Designated Persons pursuant to paragraph 2(d)(ii)-

(iv), any such Designated Person (and, in the event a Designated

Person is not an individual, an authorized representative of such

Designated Person) shall agree to be subject to the terms of this

Order by signing a copy hereof and providing such copy to defense

counsel. The defendant’s counsel will then maintain a record of

transmittal and these agreements in its records, and provide such

copy to the Court ex parte to be filed under seal at the conclusion

of any trial in this matter, or earlier if requested upon motion

of the Government. With regard to providing any Protected Material

to   any   Designated     Person    pursuant   to   paragraph    2(d)(ii)-(iv)

above, it shall be sufficient for defense counsel to obtain a

single acknowledgement from such person (or, in the event the

Designated       Person    is      not   an    individual,      an   authorized

representative of such Designated Person) and such defense counsel



                                         4
         Case
          Case7:19-cr-00890-CS
               7:19-cr-00890-CS Document
                                 Document39-1
                                          57 Filed
                                              Filed09/24/20
                                                    09/04/20 Page
                                                              Page55ofof77



shall     not      be    required       to    obtain      additional        and    separate

acknowledgements          from       such    Designated         Person’s    clerical      and

secretarial        personnel      or    support         staff    (each     of   whom     shall

nonetheless be bound by the provisions of this Order). Neither the

defendant nor her counsel shall be required, absent further order

of the Court, to disclose the identities of the Designated Persons

to whom they have disclosed Protected Material.

              5.        The provisions of this Order shall not prohibit or

be construed as preventing the disclosure by the defendant or her

counsel of any Protected Material: (a) during or in connection

with any court proceeding before any Judge or Magistrate of this

Court    or     the     Court   of    Appeals      in    connection      with     this   case

including, but not limited to, at any conference or argument, or

in    connection        with    any    application,        motion,       hearing,      trial,

sentencing proceeding, or appeal held in connection with the above-

referenced action; or (b) to any Judge or Magistrate of this Court

or the Court of Appeals for any other purpose in connection with

the     above-referenced         action.       Any      written     disclosure      of    the

Protected Material pursuant to the terms of this Paragraph shall

be submitted in the first instance to the Government and to the

Court under seal, to permit any necessary redactions before public

filing.    Nothing in this Paragraph shall be construed to limit the



                                               5
       Case
        Case7:19-cr-00890-CS
             7:19-cr-00890-CS Document
                               Document39-1
                                        57 Filed
                                            Filed09/24/20
                                                  09/04/20 Page
                                                            Page66ofof77



use of the Protected Material in questioning witnesses in any

hearing or trial in this case.

           6.      The provisions of this Order shall not be construed

as preventing or limiting disclosure of any information that is in

the public domain or information or material obtained by any of

the   defendants    or   their   counsel   from   sources   other    than   the

Government.

           7.      Nothing contained in this Order shall preclude any

party from applying to this Court for modification of any provision




                                      6
         Case
          Case7:19-cr-00890-CS
               7:19-cr-00890-CS Document
                                 Document39-1
                                          57 Filed
                                              Filed09/24/20
                                                    09/04/20 Page
                                                              Page77ofof77

herein or for any further relief.



Dated:     New York, New York
           September 4' 2020

AGREED AND CONSENTED TO:

                            AUDREY STRAUSS
                            Acting United States Attorney
                            Southern District of New York


                      By:   �
                            s /�----­
                            Sam Adelsberg
                            Gillian Grossman
                            James Ligtenberg
                            Assistant United States Attorneys
                            southern District of New York



                                tfea
                            (212)637-2494




                      By:   ----------  �
                            Evan Barr, Esq.
                            Counsel for Maria Luisa Estrella Jaidi

SO ORDERED:

New York, New York
 September 24
�------'       2020


                            THE HONORABLE CATHY SEIBEL
                            UNITED STATES DISTRICT JUDGE
                            SOUTHERN DISTRICT OF NEW YORK




                                       7
